          Case 3:07-cv-00304-LRH-WGC Document 206 Filed 12/02/20 Page 1 of 1



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6    BRENDAN NASBY,                                         Case No. 3:07-cv-00304-LRH-WGC
 7                                        Petitioner,
             v.                                                           ORDER
 8
      E.K. MCDANIEL, et al.,
 9
                                       Respondents.
10

11          This habeas matter is before the Court on Petitioner Brendan Nasby’s unopposed second
12   Motion for Extension of Time (ECF No. 205).
13          The Court has repeatedly warned: “Further extensions of time are not likely to be granted
14   absent compelling circumstances and a strong showing of good cause why the briefing could not
15   be completed within the extended time allowed despite the exercise of due diligence. (See ECF
16   Nos. 183, 190, 192, 198, 202, 204 (emphasis omitted).)
17          Nasby now seeks a “final” 15-day extension to file and serve a reply in support of the
18   amended petition’s remaining grounds.      He provides detailed and compelling reasons why
19   additional time is necessary to complete the reply brief. The extension will therefore be granted.
20   However, the Court will enforce counsel’s representation that this is the final extension of time
21   necessary to complete the reply—no further extensions will be granted.
22          IT IS THEREFORE ORDERED: Petitioner Brendan Nasby’s unopposed second Motion
23   for Enlargement of Time (ECF No. 205) is GRANTED. Nasby has until December 18, 2020, to
24   file and serve a reply in support of the remaining grounds of the Amended Petition (ECF No. 176).
25   No further extensions will be granted.
26          DATED this 2nd day of December 2020.
27
                                                            LARRY R. HICKS
28                                                          UNITED STATES DISTRICT JUDGE


                                                        1
